Title: Thomas Morris to the American Commissioners, 18 February 1777
From: Morris, Thomas
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


GentlemenNantes February 18th. 1777.
Since I had the pleasure to address you last, have received Mr. Deane’s letter dated the 4th Instant which was delivered to me by Mr. Lee. In answer to its Contents am to acquaint you next Thursday’s Post will carry you a remittance of £90,000, promised in my last. It shoud have been sent sooner, but I coud not ask payment of those the Tobacco was sold to, untill the whole was delivered, which was compleated yesterday. Captain Anderson sailed on Sunday Morning with a fair wind. Your dispatches were put in a lead box and safely conveyed onboard the Success at Paimbeuf.
I have received a letter from Captain Wickes dated at Port Louis the 14th. Instant acquainting me with his arrival there after a successful Cruize, having capturd five Brittish Vessells of which the following is a List

  
  

No. 1.
The Swallow Packet bound from Falmouth to Lisbon mounted with 16 Carriage Guns and 50 Men onboard


  2.
A Brigt. from Pool bound to Cadiz with a Cargo Codfish


  3.
A Brigt. from Sheetland with barley bound for Cadiz


  4.
A Brigt. from Dublin bound to Lisbon with wheat and flour


  5.
A Ship from Bordeaux, bound to Londonderry with brandy, Claret, Rozin and Hoops


The Swallow Packet fought near 45 Minutes before she struck. Captain Wickes’s first Lieutt. lost an Arm in the Action, and his Lieutt. Marines received a Musquet ball in his Wrist, which was all the damage he sustained in the engagement. Onboard the Packet many were dangerously wounded. I shall sett off in a few hours for Port Louis, and on my return shall be able to give you a more circumstantial account of this matter. In the mean time I remain respectfully Gentlemen Your most Obedient Servant
Thos. Morris
To The Honble. Benja. Franklin & Silas Deane Esqrs.
  
Addressed: A L’Honorable Docr. Franklin / á L’Hotel D’Hamburg rue Jacob / á Paris
Notation: Mr T. Morris Nantes Febry. 18th 1777
